DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1, 18-29, 37-38 is/are objected to because of the following informalities:  
Claim 1, line 19 recites “frictionaly” instead of “frictionally” in order to have proper spelling. 
Claim 37, line 21 recites “receving part” instead of “receiving part” in order to have proper spelling. 
Claim 38, line 1 recites “wherien” instead of “wherein” in order to have proper spelling. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 37-41 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitations “wherein the locking element is movable axially to adjust the coupling assembly from the first configuration to a second configuration” and “wherein an axial height of the locking element is the same in the first and second configuration” which renders the claim indefinite. It is unclear how the locking element is axially movable from the first to the second configuration, while the axial height in both the first and second configurations is the same. It appears that the locking element is axially movable, while the retainer element remains in the same axial height, therefore for the purpose of compact prosecution below the limitations will be examined as reciting “wherein the locking element is movable axially to adjust the coupling assembly from the first configuration to a second configuration” and “wherein an axial height of the retainer element is the same in the first and second configuration”. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1, 13, 18-22, 23-24, 26-29 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 11-12, 14 of U.S. Patent No. 9,848,916 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patent claim 1, discloses regarding claims 1, 18, 22, 24, 28-29, a polyaxial bone anchoring device comprising: a bone anchoring element having shank for anchoring to a bone and a head; a rod; and a coupling assembly for coupling the rod to the bone anchoring element, the coupling assembly comprising: a receiving part having a first end, a second end, a central axis extending through the first end and the second end, an accommodation space for accommodating the head of the bone anchoring element, the accommodation space having an opening at the second end sized to permit the insertion of the head, a bore extending from the accommodation space to the first end, and a recess for receiving the rod; a retainer element configured to be positioned at least partially in the accommodation space and radially expandable and/or compressible to allow retaining the head of the bone anchoring element, wherein the retainer element is configured to be held in position adjacent the opening of the receiving part by an engagement structure provided at or in the accommodation space; a locking element configured to be arranged at least partially in the accommodation space, wherein the locking element is movable from a first position where the retainer element is configured to expand to release an inserted head to a second position where radial expansion of the retainer element is restricted to prevent release of an inserted head; and wherein when the locking element is in the second position and the head is in the accommodation space, at least one of the rod or the locking element contacts the head, and the locking element radially encompasses at least a portion of the retainer element.
Patent claim 2, discloses regarding claim 19, wherein the retainer element defines an open or closed ring-shape.
Patent claim 3, discloses regarding claims 20 and 23, wherein the retainer element includes one or more slits configured to allow the retainer element to be expanded and/or corn pressed.
Patent claim 11, discloses regarding claim 26, wherein the inner cavity of the locking element further comprises an inner hollow spherical segment-shaped recess configured to receive the head of the bone anchoring element.
Patent claim 12, discloses regarding claim 21, wherein the retainer element further comprises a hollow spherical segment-shaped portion configured to receive the head of the bone anchoring element.
Patent claim 13, discloses regarding claim 39, wherein the locking element comprises a rod receiving portion configured to receive the rod.
Patent claim 14, discloses regarding claim 27, wherein the locking element comprises a first engagement shoulder configured to engage a second engagement shoulder provided in the bore or accommodation space when the locking element is in the second position.

Claim(s) 37-38, 40-41 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 20 of U.S. Patent No. 10,383,662 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patent claim 20, discloses regarding claim 37-38, 40-41, a polyaxial bone anchoring device comprising: a bone anchoring element having a shank for anchoring to a bone, a head, and a central axis extending through the shank and the head, wherein a convexly rounded free end surface is on a side of the head opposite the shank with a solid portion that intersects the central axis; a receiving part having a first end, a second end, a central axis extending through the first end and second end, an accommodation space for accommodating the head of the bone anchoring element, the accommodation space having an opening at the second end sized to permit insertion of the head, a bore extending from the accommodation space to the first end, and a recess for receiving a rod; a retainer element comprising a seat for the head and an outer surface, wherein the retainer element is positionable at least partially in the accommodation space and radially expandable and/or compressible to allow retaining the head which is inserted through the opening; and a locking element configured to be arranged at least partially in the accommodation space and configured to radially encompass the outer surface of the retainer element to block the retainer element from expanding, thereby preventing release of an inserted head; wherein when the head, the retainer element, and the locking element are in the receiving part, the rounded free end surface of the head is positionable closer axially to the first end of the receiving part than the retainer element and the locking element are to the first end of the receiving part.

Claim(s) 39 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 20 of U.S. Patent No. 10,383,662 B2 in view of Schlapfer et al. (U.S. Patent 6,248,105 B1, hereinafter “Schlapfer”).  
Patent claim 20 discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 39, wherein the locking element comprises a rod receiving portion formed on the upper surface to receiver the rod. 
Schlapfer discloses a polyaxial bone anchoring device (50, see Fig. 1), with a locking element (9), wherein the locking element includes a rod receiving portion (e.g. channel 12) formed on the upper surface to receive a rod (1, see Fig. 1) in order to enable the longitudinal rod to always lie on the lower edge through opening (11) of a receiving part (10, se lines 3-19 of column 6). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the locking element in patent claim 20 to include a rod receiving portion in view of Schlapfer in order to enable the longitudinal rod to always lie on the lower edge through opening (11) of the receiving part. 

Claim(s) 1, 18, and 24-25 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,045,230 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Patent claim 16, discloses regarding claims 1, 18, 22, 24-25, a polyaxial bone anchoring device comprising: a bone anchoring element having a shank for anchoring to bone and a head; and a coupling assembly for coupling a rod to a bone anchoring element, the coupling assembly comprising: a receiving part having a first end, a second end below the first end, a central axis extending through the first end and the second end, an accommodation space for accommodating the head, the accommodation space having an opening at the second end sized to permit insertion of the head into the receiving part, and a recess at the first end for receiving the rod; a retainer element positionable at least partially in the accommodation space and radially expandable to facilitate insertion of the head; and a locking element positionable at least partially in the accommodation space; wherein when the head, the retainer element, and the locking element are in the receiving part at a first configuration, an upper surface at an end of the locking element is configured to engage another surface of the coupling assembly to restrict further upward movement of the locking element relative to the receiving part, while the retainer element is expandable for inserting the head; wherein the locking element is movable to adjust the coupling assembly from the first configuration to a second configuration where radial expansion of the retainer element is restricted to prevent release of the head, and wherein an axial height of the locking element is the same in the first and second configurations; and wherein the head is configured to extend to an axial position that is closer to the first end of the receiving part than the retainer element and the upper surface of the locking element are to the first end of the receiving part; wherein the locking element is configured to directly engage the head in the receiving part.


Claim(s) 30-36 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 17-18 of U.S. Patent No. 11,045,230 B2 in view of Schlapfer et al. (U.S. Patent 6,248,105 B1, hereinafter “Schlapfer”).  
Patent claim 17, discloses regarding claims 30-32, 35-36, a polyaxial bone anchoring device comprising: a bone anchoring element having a shank for anchoring to bone and a head; and a coupling assembly for coupling a rod to a bone anchoring element, the coupling assembly comprising: a receiving part having a first end, a second end, a central axis extending through the first end and the second end, an accommodation space for accommodating the head, the accommodation space having an opening at the second end sized to permit insertion of the head into the receiving part, and a recess at the first end for receiving the rod; a retainer element positionable at least partially in the accommodation space and radially expandable to facilitate insertion of the head; and a locking element positionable at least partially in the accommodation space, the locking element comprising a first region directly engageable with the retainer element and a second region directly engageable with the head; wherein when the head, the retainer element, and the locking element are in the receiving part, the locking element is movable to adjust the coupling assembly from a first configuration where the retainer element is expandable for inserting the head, to a second configuration where the first region of the locking element surrounds at least part of the retainer element to directly block radial expansion of the retainer element and prevent release of the head.
Patent claim 18, discloses regarding claim 34, wherein the retainer element comprises projections extending from an upper surface of the retainer element, and wherein the locking element is configured to surround the projections when the coupling assembly is at the second configuration.
Patent claim 17 fails to disclose regarding claim 30, retainer element comprises a ring-shaped portion with a slit to facilitate compression of the ring-shaped portion, and a second portion that is closer to the first end of the receiving part than the ring-shaped portion is to the first end of the receiving part when the retainer element is in the receiving part, wherein a radial thickness of the ring-shaped portion is greater than a radial thickness of the second portion, and wherein at least part of the ring-shaped portion extends as far away from a center of the retainer element than every part of the second portion is from the center of the retainer element; and regarding claim 33, wherein the retainer element is monolithic. 
Schlapfer discloses a polyaxial bone anchoring device (50, see Fig. 1), with a locking element (9) and a retainer element (7), wherein the retainer element comprises a ring-shaped portion (13) with a slit (see lines 42-46 of column 4) to facilitate compression of the ring-shaped portion (see lines 42-46 of column 4) and a second portion (8) that is closer to a first end (28)  of a receiving part (10) than the ring-shaped portion is to the first end of the receiving part when the retainer element is in the receiving part (see Fig. 1), wherein a radial thickness of the ring-shaped portion (e.g. diameter of 13) is greater than a radial thickness of the second portion (e.g. diameter of 8), and wherein at least part of the ring-shaped portion extends as far away from a center (4) of the retainer element than every part of the second portion is from the center of the retainer element (see Fig. 1); and wherein the retainer element is monolithic (see Fig. 1, see also claim 29 “same material” and line 45 of column 4 “homogeneous”) in order to enable the retainer to be retained within the receiver part while the retainer element is capable of radially expanding and compressing to allow a head (2) of a pedicle screw (5) at any time (see lines 39-60 of column 4). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the retainer element to include a ring-shaped portion with a slit and a thicker radius than a second portion of the retainer element in view of Schlapfer in order to enable the retainer to be retained within the receiver part while the retainer element is capable of radially expanding and compressing to allow a head of a pedicle screw at any time. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Peterson et al. (U.S. Pub. No. 2008/0294202 A1) discloses a bone anchoring element with a retainer and locking element, however fails to disclose: regarding claim 1, wherein the locking element exerts pressure directly on the head to lock the head relative to the receiving part; regarding claim 30, the locking element is configured to directly engage a portion of the head that faces the first end of the receiving part while the retainer element is configured to directly engage a portion of the head that faces the second end of the receiving part to lock an angular position of the head relative to the receiving part; and regarding claim 37, wherein the head is configured to extend upwards to an axial position that is closer to the first end of the receiving part than the retainer element and the upper surface of the locking element are to the first end of the receiving part. 
Schlapfer et al. (U.S. Patent 6,248,105 B1) discloses a bone anchoring element with a retainer and locking element, however fails to disclose: regarding claim 1, wherein the locking element exerts pressure directly on the head to lock the head relative to the receiving part; regarding claim 30, the locking element is configured to directly engage a portion of the head that faces the first end of the receiving part while the retainer element is configured to directly engage a portion of the head that faces the second end of the receiving part to lock an angular position of the head relative to the receiving part; and regarding claim 37, wherein the head is configured to extend upwards to an axial position that is closer to the first end of the receiving part than the retainer element and the upper surface of the locking element are to the first end of the receiving part. 
Lemoine (U.S. Pub. No. 2013/0218213 A1) discloses a bone anchoring element with a retainer and locking element, however fails to disclose: regarding claim 1, wherein the retainer is radially movable but axially fixed; regarding claim 30, wherein the retainer element comprises a ring-shaped portion and a second portion closer to the first end, wherein a radial thickness of the ring-shaped portion is greater than a radial thickness of the second portion; and regarding claim 37, wherein the axial height of the retainer element is the same in the first and second configurations. 
Schlapfer (WO 98/25534) discloses a bone anchoring element with a retainer and locking element, however fails to disclose: regarding claim 1, wherein the retainer is radially movable but axially fixed; regarding claim 30, wherein the retainer element comprises a ring-shaped portion and a second portion closer to the first end, wherein a radial thickness of the ring-shaped portion is greater than a radial thickness of the second portion; and regarding claim 37, wherein the axial height of the retainer element is the same in the first and second configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773